Title: Orders, 9–10 July 1756
From: Washington, George
To: 



[9, 10 July 1756]

Morning Orders. Fort Cumberland [Md.] Friday, July 9th 1756.
One Captain, two Subalterns, three Sergeants, and fifty rank and file—to parade immediately to scour well the woods around the Fort—The Captain to wait upon Colonel Washington for his Orders.
 

—Abington.

The Troops are to be mustered by the Muster master at Gunfiring to-morrow morning.
 

Fort Cumberland: Saturday, July 10th 1756.
   Burlington.

Colonel Washington orders Lieutenant-Colonel Stephen, and

all the Captains now in the Garrison, to meet him at twelve o’clock in Captain McKenzies room, to hold a council of War.
